DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Status of the Claims
	This action is in response to papers filed 05/23/2022 in which claims 3, 8, 11 and 20 were canceled; and claims 21-24 were newly added. All the amendments have been thoroughly reviewed and entered.
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally presented invention under examination is product claims. Newly added claims 21-24 are process of using, thereby is independent or distinct from the invention originally claimed because the product as claimed can be used in a materially different process of using that product. See MPEP §806.05(h). In the instant case, the invention of the product claims under examination have alternative uses. For example, the invention of the product claims under examination can also be used in in vitro drug assays.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1-2, 4-7, 9-10, 12-19 and 21-24 are pending in this instant application, of which claims 21-24 are withdrawn at this time as being drawn to a non-elected group/invention. 
	Claims 1-2, 4-7, 9-10, and 12-19 are under examination.

Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al (15 June 2006; US 2006/0128795 A1) in view of Bernhoft et al (VKM report, 19 May 2014, pages 1-128).
Regarding claim 1, Koyama teaches an animal feed comprising at least one non-toxic salt of gluconic acid such as copper gluconate and zinc gluconate (Abstract; [0005], [0011]-[0012], [0014]-[0023]; claims 18-19, 21 and 22). Koyama teaches the non-toxic salt of gluconic can be combination of two or more non-toxic salt of gluconic acid ([0014]; claim 22). Koyama teaches the dose of the non-toxic salt of gluconic acid generally falls between 20 and 600 mg/kg/day and varies depending on the species and the body weight of animals to which they are applied ([0021]). Koyama teaches the animal feed is used for feeding animals such as cattle, pigs and chickens ([0023]). Koyama teaches the non-toxic salt of gluconic acid is added as an enhancement to feed ([0008], [0016] and [0021]-[0022]), thereby the animal feed of Koyama is an animal feed supplement. 
It would have been obvious to one of ordinary skill in the art to routinely optimize the zinc and copper content of the zinc gluconate and copper gluconate in the animal feed to dose as claimed per guidance from Bernhoft.
Bernhoft teaches the requirement of zinc (Zn) in pigs vary within 25 – 80 mg/kg dependent on the type of production and the feed composition, and the requirement of Zn in poultry vary within 30-60 mg/kg diet (pages 7 and 31-32). Bernhoft teaches requirement of Copper (Cu) in pigs is 3-5 mg/kg and in poultry is 4-8 mg Cu/kg diet (pages 7 and 33-34). Bernhoft teaches the concentration of Cu for supplementation in feed can be higher from 15-30 mg/kg and the concentration of Zinc for supplementation in feed can be higher from 65-70 mg/kg (page 39, Table 3; page 40).
In view of the guidance from Bernhoft, an ordinary artisan would look to optimizing the content of zinc and copper in the animal feed of Koyama to be within 25-80 mg/kg for zinc and within 3-8 mg/kg copper, and produce the claimed invention. One of ordinary skill would have reasonable motivation to do so because the content of zinc and copper as taught by Bernhoft is the required concentrations of zinc and copper needed in animal feed for growth of the animal, which said concentrations of zinc and copper overlap or fall within the claimed parameters. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of zinc and copper in the animal feed would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
With respect the claimed limitations of “for treating methicillin-resistant staphylococcus aureus” and “whereby said animal feed is effective as a treatment for methicillin-resistant staphylococcus aureus,” it is noted that said limitation is a recitation of intended use. A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Koyama in view of Bernhoft teaches an animal feed containing zinc gluconate and copper gluconate with contents of zinc and copper overlapping or within the scope of the claimed parameter. As such, the animal feed of  Koyama in view of Bernhoft being substantially the same in structure as the claimed animal feed and thus, would be capable of performing the claimed intended use of “for treating methicillin-resistant staphylococcus aureus” and “whereby said animal feed is effective as a treatment for methicillin-resistant staphylococcus aureus.” It is noted structure dictates any properties/functions claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
Regarding claim 2, it is noted that claimed limitation of “wherein said animal feed is effective as a treatment for methicillin-resistant staphylococcus aureus in mammals” as recited in claim 2, respectively, is recitation of intended use. It is noted that said limitation is a recitation of intended use. A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Koyama in view of Bernhoft teaches an animal feed containing zinc gluconate and copper gluconate with contents of zinc and copper overlapping or within the scope of the claimed parameter. As such, the animal feed of Koyama in view of Bernhoft being substantially the same in structure as the claimed animal feed and thus, would be capable of performing the claimed intended uses. It is noted structure dictates any properties/functions claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
Regarding claims 4-6, as discussed above, Bernhoft teaches the contents of zinc and copper in animal feed are from 15-30 mg/kg for copper and from 65-70 mg/kg for zinc (page 39, Table 3). Thus, an ordinary artisan would looked to optimizing the content of zinc to 65 mg/kg and copper to 15 mg/kg in the animal feed of Koyama per guidance from Bernhoft and achieve Applicant’s claimed invention with reasonable expectation of success because the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of zinc and copper in the animal feed would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Regarding claim 7, it is noted that claimed limitation of wherein said zinc gluconate and said copper gluconate are administered to a mammal in need thereof daily for at least 4 weeks” as recited in claim 7, respectively, is recitation of intended use. A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Koyama in view of Bernhoft teaches an animal feed containing zinc gluconate and copper gluconate with contents of zinc and copper overlapping or within the scope of the claimed parameter. As such, the animal feed of Koyama in view of Bernhoft being substantially the same in structure as the claimed animal feed and thus, would be capable of performing the claimed intended uses. It is noted structure dictates any properties/functions claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
Regarding claim 10, Koyama teaches the feed further contains sucrose ([0017]; claim 30).
Regarding claim 13, Koyama teaches the animal feed zinc gluconate and copper gluconate is in the form a powder ([0018]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 9, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al (15 June 2006; US 2006/0128795 A1) in view of Bernhoft et al (VKM report, 19 May 2014, pages 1-128), as applied to claims 1 and 13 above, and further in view of Cox et al (9 June 2005; US 2005/0123585 A1).
The animal feed of claims 1 and 13 are discussed above, and said discussion are incorporated herein in its entirety.
However, Koyama and Bernhoft do not teach the manganese gluconate of claim 9 and 16; the amounts of zinc, copper and manganese per gram powder, respectively of claims 14-15 and 17-19.
Regarding claims 9 and 16, Cox teaches an animal food or supplement comprising two or more of soluble mineral components including zinc gluconate, copper gluconate and manganese gluconate (Abstract; [0008]-[0011], [0038]-[0039], [0041]-[0043]; claims 1-2, 6-7 and 16-17).
It would have been obvious to one of ordinary skill in the art to include manganese gluconate in the animal feed of Koyama, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Cox provided the guidance to do so by teaching that manganese gluconate can be added to animal food or supplement containing zinc gluconate and copper, and such combination of zinc gluconate, copper gluconate and manganese gluconate provide additional benefit treating conditions associated with oral cavity such as plaque, calculus and tartar (Cox: Abstract; [0008]-[0011], [0038]-[0039], [0041]-[0043] and [0064]). Thus, an ordinary artisan interested in improving oral cavity conditions such as plaque, calculus and tartar of the animal would look to including manganese gluconate to the animal feed of Koyama, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 12, Koyama teaches the feed further contains sucrose ([0017]; claim 30).
Regarding claims 14-15 and 17-19, Cox teaches the animal food or supplement contain zinc in a concentration from about 0.001% to about 1%, copper in a concentration of from about 0.0005% to about 0.5% and manganese from about 0.0001% to 1% by weight of the composition ([0039], [0041]-[0042]; claims 1-2, 6-7 and 16-17). Cox teaches the amount of the composition utilized may be dependent on a variety of factors, including the quality of oral health of the animal, the quality of the animal food, and the size, age or the type of animal ([0063]). Thus, provided the guidance for Cox, an ordinary artisan would looked to performing the desired pharmaceutical calculation using the concentration % provided by Cox to determine the optimal weight amounts of zinc, copper and manganese per gram powder by routine optimization and achieve Applicant’s claimed invention with reasonable expectation of success.  Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight amount of zinc, copper and manganese per gram powder would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). Furthermore, the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 was nonobvious over Koyama in view of Bernhoft based upon the Graham factors. Applicant alleged that based upon the Graham factors, there were significant differences between the claims and Koyama in that Koyama was non-analogous art. Applicant alleges that Koyama is not from the same field of endeavor as the claimed invention, or reasonably pertinent to the problem faced by the inventors, in that the field of endeavor for Koyama is animal feed and food products used specifically for fattening animals, which differed from the claimed invention of supplements that are capable of treating methicillin-resistant staphylococcus aureus. Applicant further alleges the ability of the claimed invention to hinder, prevent or treat methicillin-resistant staphylococcus aureus was unexpected results that is contrary to the teachings of the prior art references, as shown in the four studies provided in the Specification showing unexpected results compared to the prior art at the time. (Remarks, pages 5-9).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Koyama and the claimed invention are indeed analogous arts, as both are drawn to the same field of animal feed products. Thus, Koyama can indeed be used to form the basis of an obviousness rejection with Bernhoft to render obvious Applicant’s claimed animal feed supplement.
	As previously discussed, it is reiterated that the claims under examination are not drawn to method of treating methicillin-resistant staphylococcus aureus, but rather a product of animal feed supplement with a recitation of intended use of “for treating methicillin-resistant staphylococcus aureus” in the preamble of claim 1. While the body of claim 1 further recites “whereby said animal feed is effective as treatment for methicillin-resistance staphylococcus aureus, this recitation is an intended function same as with the intended use recitation of “for treating methicillin-resistant staphylococcus aureus” in the preamble. Thus, as discussed above in the pending 103 rejection, Koyama in view of Bernhoft teaches an animal feed containing zinc gluconate and copper gluconate with contents of zinc and copper overlapping or within the scope of the claimed parameter. As such, the animal feed of  Koyama in view of Bernhoft being substantially the same in structure as the claimed animal feed and thus, would be capable of performing the claimed intended uses of “for treating methicillin-resistant staphylococcus aureus” and “whereby said animal feed is effective as a treatment for methicillin-resistant staphylococcus aureus.” It is noted structure dictates any properties/functions claimed. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
With respect to Applicant’s alleged unexpected results from the four studies shown in the specification, it is noted that the alleged unexpected results from the specification are considered, but found insufficient to obviate the standing 103 rejections because, the claims under examination are a product of an animal feed supplement and thus, the intended uses including “for treating methicillin-resistant staphylococcus aureus” as recited in the claims do not provide any structural difference between claimed animal feed supplement and that of the animal feed supplement taught by the combined teachings of Koyama and Bernhoft, as it has been established above, the cited prior arts provided the guidance for arriving at structural components of the claimed animal feed supplement by routine optimization but for a different intended use or advantage of aiding the growth of an animal. As discussed above, it is reiterated that the claimed parameters for Cu and Zn in an animal feed has been rendered obvious by routine optimization due to overlapping ranges based on the combined teachings of Koyama and Bernhoft. Thus, Applicant has failed to provide objective evidence showing criticality of the claimed Cu and Zn parameters in achieving unexpected results relative to the prior art range.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, it is noted that [a]n affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Absence objective evidence showing criticality of the claimed parameters in achieving unexpected superior results when compared to the closest prior art, the claimed invention remain obvious over Koyama in view of Bernhoft, as there is no clear difference between the claimed invention and that of the cited prior arts due to the above establishment that Koyama in view of Bernhoft teaches an animal feed containing zinc gluconate and copper gluconate with contents of zinc and copper overlapping or within the scope of the claimed parameter, and thus, the animal feed of Koyama in view of Bernhoft are substantially the same in structure as the claimed animal feed supplement.
As a result, for at least the reasons discussed above and of record, claims 1-2, 4-7, 9-10, and 12-19 remain rejected as obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613